 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 SCOTT SIMEON (NYBN 5012653)
   MOHIT GOURISARIA (CABN 320754)
 5 Assistant United States Attorneys

 6            150 Almaden Boulevard, Suite 900
              San Jose, California 95113
 7            Telephone: (408) 535-5061
              FAX: (408) 535-5066
 8            scott.simeon@usdoj.gov

 9 Attorneys for United States of America

10                                     UNITED STATES DISTRICT COURT

11                                  NORTHERN DISTRICT OF CALIFORNIA

12                                             SAN JOSE DIVISION

13
     UNITED STATES OF AMERICA,                         )   CASE NO. 19-CR-00382 EJD
14                                                     )
              Plaintiff,                               )   MOTION TO EXCLUDE DEFENSE WITNESS
15                                                     )   TAYLOR FRECHETTE
         v.                                            )
16                                                     )   Trial Date:   March 9, 2021
     JUAN ROCHA,                                       )   Trial Time:   9:00 a.m.
17     a/k/a Pablo Anthony Nunez,                      )   Courtroom:    Courtroom 1, 5th Floor
                                                       )
18            Defendant.                               )
                                                       )
19

20            On Friday, March 12, 2021, counsel for the Defendant sent counsel for the United States a letter
21 stating their intent to call, and their purpose in calling, Special Agent Taylor Frechette as a defense

22 witness. For the reasons below, the defense should be precluded from calling SA Frechette as a defense

23 witness. 1

24            The testimony the defense seeks to elicit lacks a proper foundation and is irrelevant. The defense
25

26   1
    As a threshold matter, at the February 22, 2021 pretrial conference, this Court ordered the defense to
   provide the government with the names of specific government witnesses it wished to keep under
27 defense subpoena. Dkt. 54. The defense did not provide any names until the end of the March 10th trial
   day. Moreover, other than the defendant himself (and a mental-health professional that the defense later
28 withdrew), the defense witness list remains empty. Dkt. 66.

     MOTION TO EXCLUDE DEFENSE WITNESS TAYLOR FRECHETTE
     19-CR-00382 EJD
 1 offered the following proffer for the testimony it seeks from SA Frechette: “If called to testify, SA

 2 Frechette will be examined about his knowledge regarding the investigation in this case, including”

 3 certain subject matter which can be divided into two categories. First, the defense states that SA

 4 Frechette would be examined about “our client’s residence and the circumstances of his arrest in 2019;

 5 [and] our client’s use of the name Pablo Anthony Nunez since at least 2000, including his acquisition of

 6 identification documents in that name.” As defense counsel knows, SA Frechette is not a percipient

 7 witness to any of these matters; consequently, this cannot be their true purpose in calling him as a

 8 witness.

 9          The defense describes the second category of testimony that they seek to elicit as follows: “the

10 circumstances of [SA Frechette’s] interviews with our client’s family members, Jose Rocha and Alma

11 Serrato-Sanchez, in February and March of this year.” The defense has made it clear, through both

12 motions practice and their cross examination of Jose Rocha, that the “circumstances” they are referring

13 to are threats of immigration consequences. Jose Rocha has already answered questions on that subject,

14 and Alma Serrato-Sanchez will be called and questioned as a defense witness on Tuesday, March 16.

15 The defense has also made it clear that their purpose in probing this subject matter is to demonstrate a

16 potential bias behind the witnesses’ testimony. But as the defense has repeatedly argued, such bias is

17 subjective and personal. Indeed, based on that rationale, and disregarding the Court’s instructions,

18 defense went so far as to ask Jose Rocha about whether “[he] and [his] family are undocumented,” and
19 followed up with a host of questions related to his immigration status. Therefore, there is nothing of any

20 probative value that SA Frechette’s testimony could add. It would merely be used by defense counsel to

21 continue injecting “immigration” into a case that—as the defense declared in its opening statement—has

22 nothing to do with immigration. That may be part of the defense’s strategy, but it doesn’t make it

23 relevant or proper. In other words, the proffered testimony is irrelevant, and its introduction would only

24 serve to further confuse the issues and mislead the jury.

25 //

26 //

27 //

28 //

     MOTION TO EXCLUDE DEFENSE WITNESS TAYLOR FRECHETTE
     19-CR-00382 EJD                        2
 1         For these reasons, the government respectfully requests that the Court exclude the testimony of

 2 SA Taylor Frechette as a defense witness.

 3

 4 DATED: March 14, 2021                                       Respectfully submitted,

 5                                                             STEPHANIE M. HINDS
                                                               Acting United States Attorney
 6

 7                                                                    /s/
                                                               SCOTT SIMEON
 8                                                             MOHIT GOURISARIA
                                                               Assistant United States Attorneys
 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

     MOTION TO EXCLUDE DEFENSE WITNESS TAYLOR FRECHETTE
     19-CR-00382 EJD                        3
